   8:19-cv-01930-DCC-JDA            Date Filed 07/15/19     Entry Number 8        Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  GREENWOOD DIVISION


 Mamie Whitaker,                                          C.A. No.: 8:19-cv-1930-BHH-JDA

                       Plaintiff,
                                                    DEFENDANTS’ PARTIAL ANSWER AND
                v.                                       AFFIRMATIVE DEFENSES

 Greenwood County School District 52, Rex
 Ward, David Schoolfield, and Kayce Bradley,
 in their individual capacities,

                        Defendants.

       Defendants Greenwood County School District 52 (“District”), Rex Ward (“Ward”), David

Schoolfield (“Schoolfield”), and Kayce Bradley (“Bradley”) (collectively “Defendants”), by and

through their undersigned counsel, hereby respond to the Complaint of Mamie Whitaker

(“Plaintiff”), in accordance with the numbered paragraphs thereof, as follows:

                               PARTIES AND JURISDICTION

       1.      Admitted upon information and belief.

       2.      Admitted.

       3.      Admitted.

       4.      Admitted.

       5.      Admitted.

       6.      Admitted.

       7.      Admitted.

       8.      Admitted in part and denied in part. The District admits only that it is headquartered

in Greenwood County, South Carolina. Defendants assert the United States District Court District
   8:19-cv-01930-DCC-JDA           Date Filed 07/15/19      Entry Number 8        Page 2 of 10




of South Carolina, Greenwood Division is the proper venue and has subject matter jurisdiction

over this matter. Defendants deny the remaining allegations contained in Paragraph 8.

                                  FACTUAL ALLEGATIONS

       9.       Admitted.

       10.      Admitted.

       11.      Denied.

       12.      Denied.

       13.      Denied.

       14.      Admitted in part and denied in part.       Defendants admit only that Plaintiff

complained to the District in 2010 and 2016 regarding Andrea Bamberger. Defendants deny the

remaining allegations contained in Paragraph 14.

       15.      Denied.

       16.      Admitted in part and denied in part. Defendants admit only that Plaintiff

participated in the Program of Alternative Certification of Educators to obtain a professional

teaching certification and that the District did not schedule an ADEPT evaluation during Plaintiff’s

first four active years with PACE. Defendants deny the remaining allegations contained in

Paragraph 16.

       17.      Admitted.

       18.      Admitted.

       19.      Denied.

       20.      Denied as stated. Defendants admit only that Plaintiff did not participate in the

ADEPT/SAFE-T orientation.




                                           Page 2 of 10
   8:19-cv-01930-DCC-JDA           Date Filed 07/15/19      Entry Number 8        Page 3 of 10




       21.      Admitted in part and denied in part. Defendants admit only that in May 2017, the

South Carolina Department of Education informed the District’s Assistant Superintendent that

Plaintiff had completed all PACE requirements except passing the Praxis exam, submitting

Plaintiff’s official transcript for her Classroom Management Course, and the successful ADEPT

evaluation. Defendants deny the remaining allegations contained in Paragraph 21.

       22.      Admitted in part and denied in part.      Defendants admit Plaintiff passed the

Principles of Learning and Teaching(“PLT”) portion of the Praxis exam on August 25, 2017.

Defendants deny the remaining allegations contained in Paragraph 22.

       23.      Admitted in part and denied in part. Defendants admit only that the District hired

a football coach for NSHS before the start of the 2017-18 school year, and, at the time of his hire,

there were two African American teachers employed at NSHS. Defendants deny the remaining

allegations in Paragraph 23.

       24.      Admitted.

       25.      Admitted.

       26.      Denied.

       27.      Denied.

       28.      Admitted in part and denied in part. Defendants admit only that Schoolfield and

Plaintiff discussed her concerns with teaching the keyboarding tutorial and that Plaintiff asked if

she could teach Microsoft Word to satisfy ADEPT. Defendants deny the remaining allegations of

Paragraph 28.

       29.      Denied, including as to subparts a) through d).

       30.      Denied.




                                           Page 3 of 10
      8:19-cv-01930-DCC-JDA        Date Filed 07/15/19       Entry Number 8       Page 4 of 10




         31.   Admitted in part and denied in part. Defendants admit only that Schoolfield told

Plaintiff she could not teach Microsoft Word and that she could only teach keyboarding.

Schoolfield denies the remaining allegations in Paragraph 31.

         32.   Admitted in part and denied in part. Defendants admit that Plaintiff contacted

Joanne Campbell (“Campbell”), the District’s Director of Federal Programs, to request assistance

with the keyboarding tutorial and that Campbell referred her to the company that sold it to the

District. Defendants also admit Campbell was on Plaintiff’s evaluation team. Defendants deny

the remaining allegations in Paragraph 32.

         33.   Admitted.

         34.   Admitted in part and denied in part. Defendants admit only that Schoolfield did

not authorize the closing of the entire school for attendance at the Black History Month program

due to the short notice of the invitation; however, Schoolfield permitted each EMS teacher to attend

the event with their students. Defendants deny the remaining allegations contained in Paragraph

34.

         35.   Admitted in part and denied in part. Defendants admit Schoolfield informed

Plaintiff she did not pass her evaluation in a meeting on or about March 21, 2018, and that Plaintiff

did not agree with the outcome of her evaluation. Defendants deny the remaining allegations

contained in Paragraph 35.

         36.   Denied.

         37.   Denied.

         38.   Denied.

         39.   Denied.




                                             Page 4 of 10
   8:19-cv-01930-DCC-JDA           Date Filed 07/15/19      Entry Number 8       Page 5 of 10




       40.     Admitted in part and denied in part. Defendants admit only that the District did not

offer Plaintiff a contract for the 2018-19 school year, and the District did not offer Plaintiff an

employment position thereafter. Defendants deny the remaining allegations of Paragraph 40.

       41.     Denied.

       42.     Denied.

       43.     Denied.

                             FOR A FIRST CAUSE OF ACTION
                             AGAINST DEFENDANT DISTRICT
                         (Violation of Title VII – Race Discrimination)

       44.     The District incorporates by reference herein its responses to the preceding

paragraphs of Plaintiff’s Complaint.

       45.     Denied.

       46.     Denied.

       47.     Denied.

       48.     Denied.

                           FOR A SECOND CAUSE OF ACTION
                         AGAINST THE INDIVIDUAL DEFENDANTS
                                   (Civil Conspiracy)

       49.     Defendants incorporates by reference herein their responses to the preceding

paragraphs of Plaintiff’s Complaint.

       50.—54. Defendants Ward, Schoolfield, and Bradley (“Individual Defendants’) filed a

motion seeking dismissal of this cause of action pursuant to Fed. R. Civ. Pro. 12(b)(6), the

Individual Defendants deny the allegations contained in Paragraphs 50 through 54.




                                           Page 5 of 10
   8:19-cv-01930-DCC-JDA              Date Filed 07/15/19     Entry Number 8        Page 6 of 10




                                       PRAYER FOR RELIEF

        Plaintiff’s “WHEREFORE” statements constitute demands for relief to which no

responsive pleading is required. To the extent a responsive pleading is required, Defendants deny

that Plaintiff is entitled to the relief she seeks.

                                 FIRST AFFIRMATIVE DEFENSE
                                     (Failure to State a Claim)

        Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which relief can be

granted.

                               SECOND AFFIRMATIVE DEFENSE
                               (Good Faith and Reasonable Manner)

        At all times referenced, the District acted in good faith and in a reasonable manner.

                               THIRD AFFIRMATIVE DEFENSE
                            (Legitimate, Employment-Related Reasons)

        All of the District’s actions regarding Plaintiff were based on legitimate, employment-

related reasons, which were not retaliatory, discriminatory, or otherwise unlawful.

                               FOURTH AFFIRMATIVE DEFENSE
                                (Lack of Official Policy or Custom)

        Plaintiff cannot establish that the alleged violations of her Constitutional rights were caused

by an official policy or custom of the District.

                                FIFTH AFFIRMATIVE DEFENSE
                              (Claims Beyond Scope of EEOC Charge)

        Plaintiff’s claims are not actionable to the extent such claims are beyond the scope of her

EEOC charge of discrimination.




                                               Page 6 of 10
   8:19-cv-01930-DCC-JDA             Date Filed 07/15/19       Entry Number 8         Page 7 of 10




                               SIXTH AFFIRMATIVE DEFENSE
                                (Objectively Reasonable Actions)

        The District’s actions were objectively reasonable in light of the existing law; therefore,

the District is entitled to immunity.

                             SEVENTH AFFIRMATIVE DEFENSE
                                   (Lack of Causal Connection)
        Plaintiff cannot establish a causal connection between her exercise of statutory rights and

any adverse employment action.

                              EIGHTH AFFIRMATIVE DEFENSE
                               (Failure to state a prima facie case)

        Plaintiff fails to state a prima facie case under the claims or cause of action she has asserted.

In the alternative, assuming Plaintiff has stated a prima facie case, all conduct and actions on the

part of District concerning Plaintiff were wholly based on legitimate, nondiscriminatory, and non-

retaliatory reasons.

                               NINTH AFFIRMATIVE DEFENSE
                              (Reasonable Factors Other than Race)

        The decisions Plaintiff challenges were based on reasonable business factors other than

race.

                               TENTH AFFIRMATIVE DEFENSE
                                       (Good Cause)

           The decisions Plaintiff challenges were based on good cause other than race.

                           ELEVENTH AFFIRMATIVE DEFENSE
                         (Failure to Exhaust Administrative Remedies)

        Plaintiff has failed to comply with the time limits for pursuing administrative remedies for

age discrimination complaints.




                                             Page 7 of 10
   8:19-cv-01930-DCC-JDA           Date Filed 07/15/19      Entry Number 8       Page 8 of 10




                       TWELVETH AFFIRMATIVE DEFENSE
  (Punitive Damages Violate Amendments to the U.S. Constitution and S.C. Constitution)

       The District would show that an award of punitive damages violates the Fifth, Sixth, and

Fourteenth Amendments of the U.S. Constitution and Article I, § 3 of the S.C. Constitution in that:

   a. the judiciary’s ability to correct a punitive damage award only upon a finding of passion,

       prejudice, or caprice is inconsistent with due process guarantees;

   b. any award of punitive damages serving a compensatory function is inconsistent with due

       process guarantees;

   c. any award of punitive damages based upon the wealth of the District violates due process;

   d. the jury’s unfettered power to award punitive damages in any amount it chooses is wholly

       devoid of meaningful standards and is inconsistent with due process guarantees;

   e. even if it could be argued that the standard covering the imposition of punitive damages

       exists, the standard is void for vagueness;

   f. Plaintiff’s claim for punitive damages violates that equal protection clause of the

       Fourteenth Amendment of the U.S. Constitution and Article I, § 3 of the S.C. Constitution

       in that the amount of punitive damages is based upon wealth of the District; and

   g. in addition, Plaintiff’s claim for punitive damages violates the Federal Doctrine of

       Separation of Powers and Article I, § 8 of the S.C. Constitution for the reason that punitive

       damages are a creation of the judicial branch of government that invades the province of

       the legislative branch of government.




                                           Page 8 of 10
   8:19-cv-01930-DCC-JDA            Date Filed 07/15/19          Entry Number 8    Page 9 of 10




                           THIRTEENTH AFFIRMATIVE DEFENSE
                (Punitive Damages Violate U.S. and South Carolina Constitutions)

       The District alleges that Plaintiff’s claim for punitive damages violates both the Fourteenth

Amendment of the United States Constitution and Article I, § 3 of the South Carolina Constitution

in one or more of the following particulars:

   a. that the jury’s unfettered power to award punitive damages in any amount it chooses is

       wholly devoid of a meaningful standard and is inconsistent with due process guarantees;

   b. that, even if a standard governing the award of punitive damages does exist, this standard

       is void for vagueness; and

   c. that the amount of punitive damages awarded is based upon the wealth of the District in

       violation of its right to equal protection of the laws.

                          FOURTEENTH AFFIRMATIVE DEFENSE
                           (Failure to Engage in Infringing Conduct)

       At all times relevant to this action, the District did not engage in any conduct which violated

or infringed upon Plaintiff’s rights under the United States Constitution or any other Federal right

or privilege.

                          FIFETEENTH AFIRMATIVE DEFENSE
                                     (Failure to Mitigate)
       Plaintiff’s claims are barred or diminished to the extent she has failed to mitigate her

alleged damages.

                           SIXTEENTH AFFIRMATIVE DEFENSE
                                (Reliance on Other Defenses)

       Defendants hereby give notice that they intend to rely upon such other affirmative defenses

as may become available or apparent during the course of discovery, and they reserve the right to

amend their Answer to assert any such defenses.



                                            Page 9 of 10
  8:19-cv-01930-DCC-JDA           Date Filed 07/15/19      Entry Number 8        Page 10 of 10




       WHEREFORE, having answered the required portions of Plaintiff’s Complaint,

Defendants pray that the same be dismissed with prejudice, together with the costs and

disbursements of this action, and for such other relief as this Court deems proper.


                                             Respectfully Submitted by,
                                             WHITE & STORY, LLC


                                             By: s/J. Alexander Sherard
                                                Ashley C. Story (Fed. ID No. 11505)
                                                J. Alexander Sherard (Fed ID No. 12777)
                                                P.O. Box 7036
                                                Columbia, SC 29202
                                                T: 803.814.0993
                                                F: 803.814.1183
                                                astory@sodacitylaw.com
                                                asherard@sodacitylaw.com

                                             Attorneys for Defendants
July 15, 2019
Columbia, South Carolina




                                          Page 10 of 10
